The instructions requested made the defendant liable, without regard to the fact whether he exercised reasonable judgment and discretion in determining whether the plaintiff was guilty of intentional misconduct as a scholar. The law clothes the *Page 299 
teacher, as it does the parent in whose place he stands, with power to enforce discipline by the imposition of reasonable corporal punishment. 1 Blk. Com. 453; 2 Kent Com. 205; Reeve Dom. Rel. 288, 289, 375. He is not required to be infallible in his judgment. He is the judge to determine when and to what extent correction is necessary; and like all others clothed with a discretion, he cannot be made personally responsible for error in judgment when he has acted in good faith and without malice. Cooley Const. Lim. 341; Cooley Torts 171, 172, 288; Lander v. Seaver,32 Vt. 114; State v. Pendergrass, 2 Dev.  Bat. 365; Fitzgerald v. Northcote, 4 F.  F. 656; Reeve Dom. Rel. 288.
The instructions were correct, and there was no error in the refusal to give those requested.
Exceptions overruled.
CLARK, J., did not sit: the others concurred.